Citation Nr: 0311688	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
skin disorder.

3.  Entitlement to a rating in excess of 10 percent for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1960 to March 1964.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision of the Los Angeles, California Regional Office (RO).  
In February 2003 the Board advised the veteran of regulatory 
changes pertinent to his claim for an increased rating for a 
skin disorder, and gave him the opportunity to respond.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While the veteran was advised in June 
2002 of the pertinent mandates and implementing regulations 
of the VCAA (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002)), the June 2002 notification was specific to a claim 
for service connection for a right knee disorder, and not to 
the three issues on appeal before the Board.  Hence, the 
notification does not satisfy the mandates outlined in 
Quartucci, supra.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled 
American Veteran, et. al. v. Secretary of Veterans Affairs, 
__F.3d__Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid because in conjunction with 38 C.F.R. § 1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103A, which provides a claimant one year to 
submit evidence.  

At a July 2000 hearing at the RO the veteran testified that 
he was receiving Social Security Administration (SSA) 
disability benefits due to his "nerves."  The RO has not 
obtained the medical records which were the basis for that 
award of SSA benefits.  Such records may contain information 
pertinent to the veteran's claims, and VA is obligated to 
obtain them.  

In June 2002 the veteran submitted a VA Form 21-4142, 
Authorization for Release of Information, to VA for records 
from a private physician, Dr. Vossoughazad.  While treatment 
records from this private physician dated in 1999 are of 
record, more recent records are not.  

In February 2003 the Board received evidence directly from 
the veteran without a waiver of RO review. 

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should provide the veteran 
notice of the applicable provisions of 
the VCAA specific to the claims appeal.  
He should be advised what evidence he 
needs to establish his claims, what the 
record now shows, and of his and VA's 
respective responsibilities in obtaining 
any further evidence.  He and his 
representative should have ample 
opportunity to respond.  If outstanding 
evidence is identified, the RO should 
take appropriate steps to obtain such 
evidence or to assist the veteran in 
obtaining such evidence. 

2.  The RO should ask the veteran to 
identify all sources of treatment (VA and 
private) he received for his low back, 
skin and psychiatric disorders from 
August 2001 to the present.  The RO 
should obtain (with the veteran's 
cooperation where indicated) copies of 
complete clinical records from all 
treatment sources identified.  The RO 
should specifically obtain any records 
records of treatment for the disabilities 
at issue provided the veteran by Dr. 
Vossoughazad, from January 2000 to the 
present.  

3.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.  

4.  If further development (e.g., a VA 
examination or a medical advisory) is 
suggested by any records received 
pursuant to the requests above, such 
development should be accomplished.

5.  The RO should review the record and 
re-adjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative ample 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until notified by the RO.  
The purpose of this remand is to compete the record, meet the 
requirements of the VCAA, and to comply with the mandates of 
the Federal Circuit in Disabled American Veterans et.al., 
__F.3d__Nos. 02-7304, -7305, 7316 (Fed. Cir. May 1, 2003)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




